              Case 3:21-cv-00590-EMC Document 1-4 Filed 01/25/21 Page 1 of 2
                                            [Exempt from payment of filing fees


1    LOUIS A. LEONE, ESQ. (SBN 099874)
     BRIAN A. DUUS, ESQ.. (SBN 263403)
2
     IOANA R. BURSON, ESQ. (SBN 209471)
3    LEONE & ALBERTS
     1390 Willow Pass Road, Suite 700
4    Concord, CA 94520-7913
5
     Telephone: (925) 974-8600
     Facsimile: (925) 974-8601
6    Emails:     bduus@leonealberts.com
                 iburson@leonealberts.com
7

8
     Attorneys for Defendant
     CITY OF ANTIOCH
9
                              THE UNITED STATES DISTRICT COURT
10

11                                NORTHERN DISTRICT OF CALIFORNIA

12   MARRIYANNA BRYANT,                                   Case No.: 3:21-cv-00590

13                   Plaintiff,
14
             vs.
15
     CITY OF ANTIOCH, a municipal                   DECLARATION OF IOANA R. BURSON
16   corporation; ROBERT JOSEPH GERBER, IN SUPPORT OF REMOVAL OF ACTION
17
     as an individual and in his official capacity; TO UNITED STATES DISTRICT COURT
     ERIC MCMANUS, as an individual and in
18   his official capacity; JASON
     VANDERPOOL, as an individual and in his
19
     official capacity; and DOES 1 through 20,
20   inclusive,

21                   Defendants.                          Complaint Filed: October 20, 2020
                                                          Trial Date: Not Yet Set
22

23

24           I, Ioana R. Burson declare as follows:
25           1.      I am an attorney at law licensed to practice before all the courts of the
26   State of California and this Court. I am an attorney with the law firm of Leone & Alberts,
27   attorneys of record for Defendant City of Antioch in this action. I am familiar with the
28   facts, pleadings, and records in this action, and if called upon to testify I could and


                                                         1
     _________________________________________________________________________________________________________
     DECLARATION OF IOANA R. BURSON IN SUPPORT OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
              Case 3:21-cv-00590-EMC Document 1-4 Filed 01/25/21 Page 2 of 2



1    would competently testify to the following:
2            2.      According to the state court docket, the operative complaint was filed in
3    the Contra Costa County Superior Court on October 20, 2020. Defendant City of
4    Antioch was served with the complaint on December 28, 2020. A copy of the complaint
5    is attached to the Notice of Removal filed herewith as Exhibit A. To the best of my
6    knowledge and belief, no other defendant has yet been served.
7            3.      Defendant City of Antioch filed an answer to the complaint in state court
8    on January 22, 2021. A copy of the answer is attached to the Notice of Removal filed
9    herewith as Exhibit B.
10           4.      This action is a civil action of which this Court has original jurisdiction
11   under 28 U.S.C. § 1331 and 1343, and is one which may be removed to this Court by
12   the City pursuant to the provisions of 28 U.S.C. § 1441(a), because Plaintiff’s complaint
13   seeks relief under 42 U.S.C. § 1983.
14           5.      Plaintiff’s complaint also alleges state law claims arising out of the same
15   case or controversy that may be heard under a grant of supplemental jurisdiction
16   pursuant to 28 U.S.C. § 1367(a).
17           I declare under penalty of perjury that the foregoing is true and correct.
18   Executed on January 25, 2021, at Concord, California.
19

20

21

22                                                   _____________________________________
23
                                                     IOANA R. BURSON, ESQ.

24

25

26

27

28



                                                         2
     _________________________________________________________________________________________________________
     DECLARATION OF IOANA R. BURSON IN SUPPORT OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
